ACCEPTED
                                                                                                                 06-15-00117-CR
                                                                                                      SIXTH COURT OF APPEALS
                                                                                                            TEXARKANA, TEXAS
                                                                                                            9/15/2015 5:18:00 PM
                                                                                                                DEBBIE AUTREY
                                                                                                                          CLERK

                                        Cause No. Q 6-15-001 17—CR
JOSEPH STREHLIII                                 §                  IN THE   COURT OF APPEALS
                                                 §
                                                                    6TH                 FILED IN
V.                                               §                        APPELLATE
                                                                                  6thDISTRICT
                                                                                     COURT OF APPEALS
                                                 §                               TEXARKANA, TEXAS
STATE OF TEXAS                                                      TEXARKANA,9/16/2015
                                                                                TEXAS 8:13:00 AM
                                                                                  DEBBIE AUTREY
                          MOTION TO EXTEND TIME TO                   FILE BRIEF       Clerk

TO THE HONORABLE JUDGES OF SAID COURT:
         COMES NOW, Appellant, through JEFF SANDERS, Defense Attorney,                    in the above

styled   and numbered cause and ﬁles this Motion and in support thereof would show the Court as

follows:

          1.     The Appellant’s Brief is due on September 21, 2015. Appellant’s attorney needs 30

                 additional days to ﬁle the brief. This is the ﬁrst request for    an extension.

         2.     During the past 30 days, Counsel has been preparing for a juvenile discretionary

                transfer hearing in   Cause Number 003-0157-l5, In the Matter of Q.H.,        in   Smith

                County, Texas. Additionally, Counsel has been preparing two cases for client

                Thomas Overman on the Rusk County trial         docket.     One is identiﬁed as Cause

                Number CR14-334-1       (state jail felony theft)   and the other is identiﬁed as Cause

                Number CRl4—268 (non-compliance with sex offender registration requirements).

                I’Ve also been   working on and investigating an unindicted aggravated assault charge

                in Smith County, styled State V.     Lee Matthew Harrell.

         3.     This motion is not made for purposes of delay, but so that justice      may be done.
WHEREFORE, PREMISES CONSIDERED, the Appellant requests that this motion for be granted.
                                                             State   Bar Number 24033153
                                                             ELLIS and SANDERS PLLC
                                                             120 S. Broadway Suite 112
                                                             Tyler,Texas 75702
                                                             Phone (903)595-1131 Fax (903)595-5532

                                        CERTIFICATE OF SERVICE
This                  a true and correct copy of the foregoin Motion was served upon the attorney
       is to certify that
for the State on 15th of September, 2015.




                                    VERIFICATION
STATE OF TEXAS                             §
                                           §       KNOW ALL MEN BY THESE PRESENTS
COUNTY OF SMITH                            §

“My name is JEFF SANDERS and I am the attorney for the Appellant in this case.                 I   have

knowledge of the       facts stated in the foregoing   Motion and they are true and correct.”

Signedon               .~Ler     /5‘    ,2o15.




                                                       /}////aw,-
                                                   J%1=$%NDERs


SWORN AND
       J SUBSCRIBED TO BEFORE ME, the undersigned Notary Public on

                      Qua
        .   /               ,   2015.




                 in   and folghe State of Texas                  2               ""5 “um”
                                                                              My povmmlon Expires
                                                                                mm: 13. 2017